Citation Nr: 1545374	
Decision Date: 10/23/15    Archive Date: 10/29/15

DOCKET NO.  10-24 064	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for lumbar spine degenerative disc disease (DDD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. M. Donahue Boushehri, Counsel 



INTRODUCTION

The Veteran had active service from December 1968 to June 1970.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a July 2008 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  Jurisdiction of the case was subsequently transferred to the VARO in Pittsburgh, Pennsylvania.

In April 2014, the Veteran was scheduled for a Board videoconference hearing, but did not appear.  He has not requested another hearing.

In May 2014, the Board denied, in pertinent part, the claim for service connection of DDD of the lumbar spine.  The Veteran appealed this decision to the United States Court of Appeals for Veterans Claims (Court).  He did not appeal the Board's remaining determinations, and the Board's decision was vacated and remanded by the Court on the grounds discussed below.  The claim for service connection of DDD of the low back was returned to the Board, and the Board again remanded the claim in December 2014 for additional development.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In December 2014, the Board remanded the claim for additional development to include attempts to obtain additional private treatment records from Dr. V., Dr. H., Dr. S., and Cinti Chiropractic.  The AOJ obtained the available records from Dr. V. and Dr. H., as well as Cinti Chiropractic.  Records from Dr. S. were determined to be unavailable as indicated in a letter from Dr. S.'s wife.  

The AOJ also obtained an additional VA examination for an etiology opinion.  On examination, the clinician opined the condition claimed was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event or illness.  The examiner based his decision on radiographic evidence in the record showing no degenerative disc process until 2009 (MRI per VAMC primary care physician records), many years following military discharge (35 plus years later).  However, this basis is incorrect.  In a May 1987 private treatment record, the examiner referred to an x-ray of the lumbar spine which was negative, except for mild arthritic change.  A December 1988 VA radiology report also noted L5 transitional vertebra-sacralization narrowing L4-5, compatible with degenerative disc disease.  An April 2008 VA progress note referred to a private April 2006 MRI of the lumbar spine which illustrated multilevel moderate to marked bilateral foraminal narrowing involving the L3-4, L4-5, and L5 -S1 discs secondary to degenerative changes.  Furthermore, the Veteran had a single compliant of back pain in October 1972.  Because it is unclear whether the VA examiner considered all of the evidence of record to include diagnoses of arthritic changes prior to 2009, the Board finds an addendum opinion is necessary. 

Accordingly, the case is REMANDED for the following action:

1.  Return the claims file to the May 2015 VA examiner for an addendum opinion as to the etiology of his lumbar spine DDD.  The entire claim file, to include all electronic files, must be reviewed by the examiner.  

Based on a review of the claims file and generally accepted medical principles, the examiner must provide a medical opinion, with adequate rationale, as to whether it is as at least as likely as not (a 50 percent or greater probability) that the currently diagnosed lumbar spine DDD is related to and/or had its onset during the Veteran's period of service.  The examiner should specifically comment on the Veteran's complaint of back in October 1997 and the diagnosis of a lumbar spine disorder as early as May 1987. 

The examination report must include a complete rationale for all opinions expressed.

2.  Then readjudicate the appeal.  If the benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




